from an order of the Surrogate’s Court, Erie County (Barbara Howe, S.), entered June 29, 2007. The order, inter alia, denied the motion of respondents for leave to renew their jurisdictional challenge to the probate of decedent’s last will and testament.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, respondents’ motion for leave to renew is granted and, upon renewal, respondents’ motion to dismiss the petition is granted and the petition is dismissed, and petitioner’s motions are dismissed.
Same memorandum as in Matter of Baer (46 AD3d 1368 [2007]). Present—Hurlbutt, J.P., Centra, Lunn, Fahey and Pine, JJ.